This session of the Assembly opens the fifth decade of the United Nations. I hope that it will begin an era in which this body will come closer to realizing the dreams of its founding fathers.
Their ideals were inspired and inspiring: safeguarding the principles of universality and equality, a genuine desire to maintain international peace and security, encouraging international cooperation in solving global problems and respect for human rights and fundamental freedoms.
Unfortunately, those lofty principles have been vitiated and perverted beyond recognition. Extremists have seized this body. They have compelled it to shun the only peace treaty in the Middle East - the Camp David Accords. They have forced upon it an annual ritual of adopting dozens of distorted and irrelevant resolutions relating to my country. In clinging to these barren exercises, the United Nations spends precious time and funds, resources that could profitably be used to combat
hunger and poverty.
These and other issues remain unresolved, however, and they demand serious and responsible attention. First among them is the repugnant reign of apartheid in South Africa.
Israel, founded upon basic moral and democratic values, cannot remain silent in the face of racial discrimination, wherever it nay occur.. We reject and condemn apartheid as a political, social and economic system. Israel also believes that violence is not the path to reform in South Africa. We must urgently foster a climate that will facilitate a political settlement if we are to avoid a further drift towards economic chaos, suffering and bloodshed. We hope responsible leaders on all sides will act to create such a climate and that the Government of South Africa will initiate negotiations that will satisfy the legitimate political aspirations of all South Africans, regardless of race or color.

In the heart of the African continent many continue to suffer from hunger, disease and poverty. There is a growing awareness around the world of the need to provide help. People must be fed right now. We have contributed to that effort, but we also believe that we must help countries afflicted by hunger to develop the long-term means to prevent its recurrence and to set their economies on the road to development and growth.
This past year the General Assembly convened a special session on the critical economic situation in Africa. The Organization of African unity (OAU) has outlined a development strategy that is reminiscent of Israel's own development experience. Israel announced at that special session its readiness to make immediate contributions to the attainment of those goals. We offered to share our experience in agriculture and desertification, in medicine and education and in the general field of economic development. Many in Africa remember our earlier contributions in this field. Our experience has been gained in 28 years of assistance by Israel to more than 100 countries in Asia, Africa and Latin America. We have trained over 55,000 professionals from developing countries. We have shared our experience with the specialized agencies of the United Nations. And we are ready and willing to do more.
Many of those African States that severed relations with Israel in 1973 and 1974 are now in the process of resuming those relations. I wish to commend the leadership and courage of the Heads of State who have gone on to re-establish formal diplomatic ties with us despite the pressures exerted upon them. We extend the hand of friendship and co-operation to all African nations and we expect many more countries to resume full diplomatic relations with Israel in the near future.
The Middle East, with its vast resources of land and minerals, has within it the potential to leap into a new age in the twenty-first century - an age of great economic prosperity and a better life for millions. But that hope hangs on the outcome of a precarious contest between those who seek progress and those who continually plunge the region into turmoil and hatred.
Perhaps the most tragic instance of the fanaticism that plagues our region is the cruel war waged by Iran and Iraq for the past six years. That war has claimed well over a million casualties; it has reintroduced outlawed means of warfare such as gas and chemical weapons and the wholesale torture of prisoners; it has hurt the entire world by threatening freedom of navigation and the free flow of oil. It is a sad commentary that, despite their various proclamations, those two warring Governments show no intention whatsoever of genuinely seeking ways to stop the horrible carnage.
Another instance of the reign of fanaticism and its terrible human cost is Lebanon. The tragedy is rooted in the chronic absence of an effective Government able to control and reconcile the warring factions. Without such a strong central authority, Lebanon has been unable to discharge the most elementary obligations of government - the control of one's territory against lawlessness and terror, terror directed against one's own citizens and against the citizens of neighboring States.
The first to pay for that anarchy have been the Lebanese themselves. Over 100,000 were slaughtered in the civil war of 1975-1976 and thousands of others have been killed since in sectarian clashes. Lebanon's Government has set no effective jurisdiction over any part of the country: not over the Bekaa Valley or Tripoli, where 20,000 Syrian troops physically occupy Lebanese territory; not over the Shouf Mountains; not even over Beirut itself. Such conditions encourage the reign of the gun, the rocket and the bomb throughout Lebanon. Naturally, the southern part of the country has not been exempt from that dismal pattern. Beginning with the PLO, various terrorist groups have used the south as a staging area for terrorist attacks against Israel. Those who expected that a "Pax Syriana" would pacify Lebanon were hopelessly deluded,.for Syrian domination of Lebanon has meant that Syria has been playing off one factor against another, as well as using Lebanon as a base for proxy terror attacks against Israel
and against targets world-wide.
That Syrian strategy, now shared by Iran, should concern the entire international community. As for Israel, we have one, and only one, objective regarding Lebanon: to protect northern Israel against attacks launched from Lebanon. This is self-defense in its simplest form. We shall not let Israeli citizens pay with their lives for Lebanon's failure to control its territory. We shall continue to take the necessary measures to defend our people. We hope that Lebanon will produce an effective Government with which we can agree on permanent security arrangements. In the meantime we shall continue to work with any Lebanese party genuinely interested in preventing terror in the South of Lebanon and in the North of Israel.
The United Nations Interim Force in Lebanon (UNIFIL) has tried to assist in bringing stability to the area. It has performed a useful role. It has suffered painful casualties in the process, including losses sustained in a recent rash of murderous attacks. We extend ou£r deepest condolences to the bereaved families end their Governments. We must be clear, however, on what role UNIFIL can and cannot play. International forces are most effective when they serve as buffers between two States that share a commitment to pacifying their common border. Unlike Israel's neighbors on two other borders, that is not the case with Lebanon. That is why UNIFIL, unlike the multinational Force in the Sinai and the United Nations Disengagement Observer Force (UNDOF) in the Golan Heights, has been unable to act as an effective buffer, since the day it was established by the United Nations. Peace-keepers cannot be asked to combat terrorists. That role must be left to the Governments and the peoples in the area of turmoil. We shall continue to co-operate with UNIFIL, as we maintain the necessary security arrangements to defend our norther border.
Israel watches with concern the larger conflicts waged in our region: those between radicals and non-radicals, between conservative regimes and revolutionaries, among militant religious movements, and among the various dictatorships themselves. But there is little we can do to affect this tragic and chronic violence. Where we can act - where we have acted and shall continue to act - is in the limited confines of the dispute between the Arab States and Israel.
Ever since Israel's independence we have made every effort to achieve peace with our neighbors. Peace for us is a natural and integral part of our heritage. The Jewish people is a democratic and free people striving to rebuild its national life in the ancient - the only - homeland of the Jews. Israel is a haven for the persecuted, a land where ever Jew from whatever background feels at home. We can best achieve our ideals and goals in an atmosphere of peace and security. Hence, we cherish peace? we pray for it and we teach its blessings to our children. Our entire people rejoiced when, after decades of war which were forced upon us, we were able to build a bridge of peace with one of our Arab neighbors.
During the past year we have made special efforts to broaden that peace. In July, Prime Minister Peres visited Morocco for talks with King Hassan. We have made efforts to reinforce the peace treaty with Egypt and to solve the problems that are still outstanding. We hope we are on the threshold of a substantial improvement in the relations between our two countries. Such an improvement is vital in and of itself, and of even greater importance for the prospects for peace
with other Arab States.
A few days ago we marked the eighth anniversary of the signing of the Camp David accords. With the passage of time we can see that those accords were a turning-point in the history of the Middle East. They have proved decisively that there is a way out of the cycle of belligerency, and they have demonstrated unequivocally that there is no alternative to direct negotiations. To this very day they remain the one and only blueprint for accommodation and peace between Israel and its Arab neighbors. All attempts to bypass, nullify or denigrate the Camp David accords have failed. Those attempts have been unsuccessful because they have disregarded the minimal needs of all parties, because they were not rooted in achievable proposals acceptable to all the sides.
Camp David accords are still the leading parties to which everyone concerned with peace in the Middle East turns. Together they hold the key to progress towards peace. With its commitment to the accords, Egypt has gained in prestige and stature. Many of those in the Arab world who once attacked and boycotted it are now looking to Egypt to play a leading role in peace negotiations. The United States, of course, is equally sought after. Many have come to appreciate the positive influence it brings to bear on the political process in our region.
For its part, Israel remains anxious and willing to move the peace process forward without delay. The peace treaty with Egypt was intended to be the first in a series of treaties that together would constitute a comprehensive settlement of the Arab-Israel conflict.
Those who are afraid of peace or who are seeking to evade peace with Israel are trying to promote an alternative to direct negotiations, and ultimately to peace itself, through an international conference. Let me repeat again: Experience proves that the only path to peace is through direct negotiations. Substitutes for such negotiations can only lead us away from peace. The history of our region provides anple evidence of this simple truth.
The Government of Israel has repeatedly called upon King Hussein of Jordan to enter into direct peace negotiations with Israel. We recognize that once he decides to respond to our call Jordan may face considerable opposition from some Arab quarters. That opposition, however, will not be deflected or appeased by such devices as an international conference. Ultimately, Jordan will have to decide whether the advantages of peace with Israel outweigh the risks and difficulties involved in making such a move. But Jordan must understand that its peace will have to be with Israel, not with an international body. The first sign of a
genuine willingness to move towards peace is a declared readiness to deal directly with one's former adversary. There is no other way to a genuine reconciliation.
We firmly believe that the absence of democracy and freedom in our region is a major obstacle to peace. Only democracy offers the guarantee of freedom, the hope of progress and the prospect of peace. We do not believe any people want war. We do not believe the Arab peoples want war. Wars of aggression are initiated by Governments that do not represent the will of their peoples and fail to reflect their aspirations. That is why we must hope that democratic Governments will prevail throughout the Middle East on a not too distant day, for on that day true and permanent peace will come to our region. To hasten the coming of that day we call on all countries interested in peace in the Middle East strongly to support direct talks between Jordan and Israel. We call on them strongly to signify their willingness to buttress and strengthen a peace settlement by declaring their readiness to endorse it immediately. In addition, the supporters of peace should undertake to extend whatever assistance and support may be needed by the Government and the people of Jordan to embark on an ambitious development Program that will accompany the implementation of the peace treaty. The rewards of peace must be swift and exemplary, and serve to belie the words of its opponents.
Our region - the entire world in fact - is plagued by the spread of Arab terrorism. There is no limit to its atrocities. Even places of worship are not immune to this wanton murder. The recent attack on a synagogue in Istanbul was merely the latest and deadliest in a series of such attacks on Jewish places of worship. But Jews are not the only victims. Arab terror has made a blood pact with terrorists from all over the world to fight the common enemy, of which Israel and Jews are merely a part. That enemy is the community of democratic nations. The fight against this menace is therefore the fight of all civilized and free nations.
The so-called PLO was the linchpin of this alliance in terror; it pioneered the art of hijacking, bombing, kidnapping and massacre on an international scale. In the decade preceding 1982 the PLO used its mini-State in Lebanon to train and arm terrorist groups from five continents, from left-wing extremists to neo-Nazi gangs. Libya, Syria and Iran joined in financing, training and arming the terrorists and providing them with safe havens.
Since our action in Lebanon in 1982, the PLO has disintegrated into a number of rival terrorist gangs, most of them mercenaries in the service of various Governments. Their one common objective is to sabotage any attempt at peace and stability. The legacy of terror that they have created has encouraged other terrorist groups, many of them possessed by a mad desire to spread anarchy and terror for no reason whatsoever.
Much has been said about ways to combat international terrorism, but little has been done. Terrorism will continue to take its toll as long as the terrorists believe they can kill with impunity and achieve legitimacy and their political goals in the process. They must be denied these victories. They must never be appeased. They must never be "understood". They must always be condemned and fought vigorously. If we are serious in our desire to rid ourselves of international terrorism, we must adopt a broad and comprehensive campaign against the terrorists.
We must expel the representatives of terrorist organizations, starting with the PLO, from all countries committed to the fight against terror. We should hunt down the terrorist killers. They must always be on the run. But no matter what measures we take against the killers themselves, they will not be enough. If we do not go to the source, to the regimes whose support and protection make terrorism possible, we will not succeed in rolling back the tide of terror. We must isolate
and punish those terrorist States. We should shut down their embassies, expel their diplomats, curtail trade with them, and co-ordinate a military response if they persist in attacking us. Those who refuse to address the problem of State-supported terrorism are not merely failing to solve the problem? they are
facilitating its expansion.
Last year, from this rostrum, I spoke of three major threats facing the countries of the Middle East: the escalating race in conventional arms, the dangers of nuclear weapons, and the grave problem of chemical warfare. Unfortunately, little if anything has been done to reduce those threats. In fact, in some ways the situation has worsened in the past year.
The most dramatic development has been the increased use of chemical weapons by Iraq in its war with Iran. This has been investigated by the united Nations and condemned by the President of the Security Council on behalf of its members. There is also considerable evidence that other States in the Middle East, most notably Syria, are developing a chemical warfare capability. The free world should pool information on this subject and adopt concerted measures to prevent the development or acquisition of chemical and biological weapons. We cannot afford to cower before dictatorships that stockpile these inhuman inventories, especially since these regimes have shown no hesitation in using them.
To our disappointment, negotiations on a nuclear-weapon-free zone among the States in the region have yet to begin. It is our firm belief that, in an area as sensitive as the Middle East, the most effective and credible barrier to proliferation would be a freely and directly negotiated convention establishing a zone free of nuclear weapons. The Soviet Union and other socialist countries were among those which supported the establishment of our State in 1948. But things have changed. With the exception of Romania, all the Eastern-bloc countries have severed their diplomatic ties with us and adopted a one-sided policy towards the Middle East. We welcome, of course, any sincere attempt at improving relations and re-establishing diplomatic ties between us and any Eastern European country.
This year, for the first time in nearly 20 years, an official meeting took place in Helsinki between representatives of Israel and the Soviet Union. We hope that it is a sign of a positive change in the policy of the Soviet Union towards Israel. Without such a renewal of diplomatic relations and without a major change in the Soviet Union's policy towards Soviet Jews - especially the policy that prevents them from exercising their basic right of repatriation to Israel - it is difficult to see how the Soviet Union could contribute in any way to the attainment of peace in our region.
The plight of our Jewish brethren in the Soviet Union has been raised countless times by Israel's representatives and by world leaders; yet the tragic suffering continues. The hope that a new leadership in the Soviet Union would bring with it an improvement in the situation of Soviet Jewry has, so far, not been borne out. The condition of Soviet Jews, especially those among them wishing to leave for Israel, has deteriorated still further.
In a country of over 100 nationalities, speaking over 100 languages, Jews remain the only officially recognized nationality in the Soviet Union denied the right to maintain its cultural heritage and pass it on to the next generation. They are forbidden to study their ancient language, Hebrew. Throughout the entire length and breadth of the Soviet Union there is not a single Jewish school where Jews may study their history, literature and traditions.
In recent years, hundreds of thousands of Jews from the Soviet Union have expressed their desire to join their people in Israel. But the Soviet authorities have effectively stopped Jewish emigration; less than 500 Jews were allowed to leave during the first eight months of this year. Thousands have had their requests for exit permits repeatedly refused on the flimsiest of pretexts; as punishment for daring to apply to leave, they have been subjected to all manner of harassment and reprisals. Among those "refuseniks" are the prisoners-of-Zion, who have been subjected to arrests and lengthy terms of imprisonment on trumped-up charges. The real reason for their imprisonment is painfully clear: it is their insistence on their right to emigrate to Israel and their right to study Hebrew and persevere in their Jewish heritage.
The Soviet policy towards Soviet Jews is a flagrant violation of the International Convention on Human Rights, to which the Soviet Union is a signatory. It is totally contrary to the letter and spirit of the Helsinki Accords. The refusal of the Soviet Government to fulfill its most elementary humanitarian obligations must weigh heavily in the considerations of all who would contemplate entering into agreements with the Soviet Union on any subject.
Prom this rostrum, I call upon Governments and people of good will everywhere to urge the Soviet Government to bring its behavior towards Soviet Jews into line with universally accepted international standards. We in Israel will not rest until every Jew in the Soviet Union is permitted to exercise his right to emigrate and until Jews are free to follow their ancestral traditions and faith.
Another beleaguered Jewish community are the Jews of Syria. They are subjected by the Syrian regime to discrimination and restrictive policies. They are not free to live wherever they wish. Several hundred young Jewish women cannot
find husbands in the Jewish community. The Syrian Government has callously refused to allow then to leave the country so that they may marry within their faith and establish families. Jews who wish to travel abroad must leave their families behind as living hostages to ensure the travelers return. All that, too, is another instance of flagrant violation of the Universal Declaration of Human Rights, to which Syria is a signatory.
None of the problems I have described, including those relating to our region, is insoluble. They can be resolved if the Governments involved muster genuine good will, we turn again to the leaders of our Arab neighbors with an outstretched hand of peace. Let us bring an end to belligerency and hatred. Let us make real the hopes for a new era of understanding and coexistence. We shall not spare any effort in this quest, nor will we give up hope that it will bear fruit.
The eyes and hearts of millions of human beings who are wasting away from hunger and poverty, who live under oppressive regimes that deny them basic human rights, who are victims of barbaric terror, are turned towards us in the hope that we can alleviate their suffering. They look to us, to this body, for the hope of a better future. We cannot let them down and still claim fidelity to the ideals of this Organization. We bear the responsibility to begin action now for their sakes and for the sake of our place in history. Let us not forsake them, or our aspirations for a better and safer world.
